Citation Nr: 0600199	
Decision Date: 01/05/06    Archive Date: 01/19/06	

DOCKET NO.  05-03 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military service from July 1942 to 
October 1945.  During combat service with the Army Air Corps 
in the Pacific Theater during World War II, the veteran is 
documented as participating in 55 bomber missions as a radio 
operator gunner, with two enemy aircraft shoot-downs 
credited.  He was awarded the Air Medal, among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted the veteran service 
connection for bilateral hearing loss, and assigned a 
noncompensable evaluation effective from the date of the 
veteran's claim in April 2004.  The veteran disagreed with 
the noncompensable evaluation and initiated this appeal.  The 
claim is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The veteran is shown by current VA audiometric 
examination to have Level II hearing for the right ear, and 
Level I hearing for the left ear.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.10, 4.85, Tables VI, VII, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the Schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as can be determined.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Any reasonable doubt 
regarding degree of disability will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body, to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. 
§ 4.10.  

Evaluations of defective hearing range from noncompensable to 
100 percent based upon organic impairment of hearing acuity 
as measured by controlled speech discrimination tests, 
together with the average hearing decibel threshold levels as 
measured by pure tone audiometric testing for the frequencies 
at 1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz).  
To evaluate the degree of disability from defective hearing, 
the Schedule establishes 11 auditory acuity levels designated 
from level I, for essentially normal acuity, through level 
XI, for profound deafness.  Ordinarily, and in this case, 
Tables VI and VII are used to plot the veteran's percentage 
of hearing loss disability in consideration of the average of 
the veteran's pure tone decibel thresholds at the relevant 
frequencies, and controlled speech discrimination testing.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

VCAA and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to assist veterans in 
obtaining such evidence.  

The veteran was provided formal VCAA notice in April 2004, 
prior to the issuance of the adverse rating decision now on 
appeal.  That notice informed the veteran of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The RO collected the veteran's service medical 
records, recent records of the veteran's outpatient treatment 
with VA, and scheduled the veteran for a VA audiometric 
examination which is adequate for rating purposes..  Shortly 
after his receipt of VCAA notice, the veteran responded in 
April 2004 that he did not have any additional evidence to 
submit to support his claim.  The Board finds that VCAA has 
been satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis:  Following the veteran's claim for service 
connection for hearing loss disability in April 2004, he was 
scheduled for and attended a VA audiometric examination the 
following month in May 2004.  That examination revealed pure 
tone decibel thresholds for the relevant frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz for the right ear  of 
35, 35, 35, and 40, and for the left ear of 35, 35, 50, 50.  
The average of these four readings for each ear was 36 for 
the right ear and 43 for the left ear.  Speech recognition 
scores using the Maryland CNC Test were 86 percent for the 
right ear and 90 percent for the left ear.  Under 38 C.F.R. 
§ 4.85, Table VI, these test results equated to hearing Level 
II for the right ear and Level I for the left ear.  Using 
38 C.F.R. § 4.85, Table VII, these hearing levels combine to 
be assessed as a noncompensable evaluation for the veteran's 
demonstrated bilateral hearing loss.

Upon examination, the veteran denied tinnitus.  There was no 
additional disease or pathology of either of the veteran's 
ears.  Examination also revealed normal middle ear pressure 
and tympanic compliance, stapedial reflexes were present and 
these findings supported a conclusion of sensorineural 
hearing loss.  

VA outpatient treatment records indicate that the veteran had 
earlier received an audiological consultation in March 2004, 
and the reported results of audiometric testing at this time 
were very consistent with the results supported two months 
later in the veteran's formal audiometric examination.  

In his June 2004 notice of disagreement, the veteran pointed 
out the number and type of high altitude missions he flew as 
a radio operator gunner during service.  He noted his 
exposure to machinegun fire acoustic trauma.  He expressed 
his belief that he should receive a higher rating.  He has at 
no time indicated that his hearing acuity has in any way 
significantly declined since the time of his fairly recent 
May 2004 VA audiometric examination.  

A preponderance of the evidence on file is against the 
veteran's claim for an increased evaluation for bilateral 
hearing loss.  As explained by the RO in its January 2005 
Statement of the Case, VA's assignment of disability 
compensation rates for bilateral hearing loss is strictly 
governed by the provisions of 38 C.F.R. § 4.85.  In these 
cases, VA is simply required to ensure that a veteran 
receives a competent and current audiological examination 
measuring the pure tone decibel thresholds at the relevant 
frequencies for speech, and speech recognition scores, and to 
apply the scores from such examination to the tables provided 
for evaluation of bilateral hearing loss.  Absent findings 
that a particular case presents an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment, or frequent periods of 
hospitalization, VA adjudicators have no authority to deviate 
from the strict guidance for evaluating hearing loss 
disability provided in accordance with 38 C.F.R. § 4.86.  
38 C.F.R. § 3.321(b)(1).

The Board recognizes the contribution the veteran in this 
case made during combat service in the Pacific Theater during 
World War II, but no higher compensable evaluation may be 
assigned in the absence of objective audiometric testing 
demonstrating that the veteran's hearing acuity has decreased 
from that which is presently demonstrated.  If and when the 
veteran feels that his hearing loss disability has in fact 
increased in severity, he may file a claim for increase and 
request another VA audiometric examination with his local RO 
(or he may seek such examination privately at his own 
expense, and submit the results to the RO).  





ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


